internal_revenue_service department of the treasur index nos dollar_figure -0 washington dc person to contact telephone number refer reply to cc ebeo - plr-103332-98 date sep plan trust dear in response to your request for a ruling dated on behalf of x concerning a nonqualified this is december deferred_compensation agreements the plan and a_trust agreement the trust established to provide benefits for designated key management employees the participants of x and any subsidiary or other affiliate of x who adopts the plan x represents that the plan constitutes an unfunded nonqualified_deferred_compensation_plan that benefits certain designated employees who are within a select group of key management or highly compensated employees represented that the obligation of xx adopts the plan to pay benefits under the plan constitutes a mere promise to pay plan benefits and that any participant or beneficiary will remain no more than an unsecured general_creditor of x or the adopting affiliate is also it or any affiliate of x that x established the plan to allow participants to realize the retirement benefits they otherwise would to able to attain under the qualified cash or deferred profit-sharing_plan the qualified_plan of x but for the limits on contributions and benefits applicable to the qualified_plan under the internal_revenue_code_of_1986 the plan provides for payment of benefits upon termination of employment the right of a participant or his beneficiary to receive payments under the plan may not be anticipated alienated sold assigned transferred pledged encumbered attached or garnished by creditors of such participant or beneficiary the trustee will establish x established the trust to hold assets to provide x and any adopting affiliate with a source of funds to pay obligations to the participants under the plan separate bookkeeping accounts to account for the contributions of x and any adopting affiliates the account of any individual employer will be subject_to the claims of the general creditors of the individual employer but will not be subject_to the claims of the general creditors of any other employer having assets held by the trust conforms to the model trust contained in revproc_92_64 including the order in which the sections of the model trust language appear inconsistent with or conflicts with trust agreement the trust does not contain any language that is the assets held by the trust in the language of the model the trust under the plan and the trust the interest of a participant or beneficiary in the trust estate shall be no greater than the interest of any general unsecured creditor of x sec_83 of the internal_revenue_code provides that the of the fair_market_value of property transferred excess if any in_connection_with_the_performance_of_services over the amount_paid if any of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture for the property is includible in the gross_income sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account sec_402 of the code provides that contributions made by an employer to an employees' trust that is not exempt from tax under sec_501 are included in the employee's gross_income in accordance with sec_83 except that the value of the employee's interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 sec_1 b -1 a contributions to a nonexempt employees' trust are included as compensation in an employee's gross_income for the taxable_year in which the contribution is made but only to the extent that the employee's interest in such contribution is substantially_vested as defined in the regulations under sec_83 of the regulations provides that employer sec_404 of the code provides the general deduction timing rules applicable to any plan or arrangement for the deferral of compensation regardless of the code section under which the amount might otherwise be deductible sec_404 a of the code and sec_1 a -12 b the regulations and provided that they otherwise meet the requirements for deductibility amounts of contributions or compensation deferred under a non-qualified plan or arrangement are deductible in the taxable_year in which they are paid or made available whichever is earlier pursuant to of sec_451 of the code provides that the amount of any item_of_gross_income shall be included in gross_income for the taxable_year in which the taxpayer receives it unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for in a different period sec_1_451-1 of the regulations provides that under the cash_receipts_and_disbursements_method of accounting amounts are included in gross_income when actually or constructively received sec_1_451-2 of the regulations provides that income is constructively received in the taxable_year during which it credited to the taxpayer's account or set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions is under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee's sole benefit curiam 194_f2d_541 c b a result of the employer's purchase of an insurance_contract to provide a source of funds for deferred_compensation because the’ insurance_contract is the employer's asset subject_to claims of the employer's creditors sproull v commissioner t c 6th cir rev an employee does not receive income a sec_244 aff'd per rul situation in revrul_72_25 c b and revrul_68_99 economic various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements situation c b co pay holds that a mere promise not represented by notes or secured in any way does not rev_rul constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting rul 1969_2_cb_106 rul c b see also rev and rev as described above under the terms of the trust assets will be placed in trust to be used to provide x and the adopting affiliates with a source of funds to assist in providing deferred_compensation benefits to the participants the trustee will establish separate bookkeeping accounts to account for the contributions on behalf of x or any other subsidiary or affiliate that adopts the plan however the trustee has the obligation to hold the trust assets and income in each bookkeeping account for the benefit of the general creditors of an individual employer in the event of that individual employer's insolvency further provides that a participant receives no beneficial_ownership in or preferred claim on the trust assets although the assets are held in trust in the event of an individual employer's insolvency the assets in that individual employer's bookkeeping account are fully within reach of that individual employer's general creditors as are any other assets of the individual employer therefore the trust sec_301_7701-4 of the procedure and administration regulations provides that generally an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_671 of the code provides that where a grantor shall be treated as the owner of any portion of a_trust under subpart e part i subchapter_j chapter of the code there shall then be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against tax of an individual sec_677 of the code provides that the grantor shall be treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be held or accumulated for future distribution to the grantor -s- sec_1_677_a_-1 of the regulations provides that under in general treated as the sec_677 of the code a grantor is owner of discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor a_trust whose income is a portion of in the or provided i that creation of trust does not cause the plan to be other than unfunded for purposes of title i employee_retirement_income_security_act_of_1974 provision of the trust requiring use of trust assets to satisfy claims of x's general creditors in the event of x's insolvency is enforceable by such creditors under federal and state law iii of duly the plan and trust are amended as proposed in your letters that the of the ii and and date we conclude that because the principal and income of the trust may the trust will be classified as a_trust within the meaning of sec_301_7701-4 of the procedure and administration regulations be applied in discharge of legal obligations of x and any adopting affiliate x and any adopting affiliates shall be treated as the owners of the trust under sec_677 of the code accordingly there shall be included in computing the taxable_income and credits of x and any adopting affiliates all items of income deductions and credits against tax of the trust sec_671 neither the creation of the trust the contribution of asset sec_2 to the trust nor the crediting of earnings on the trust assets will constitute transfers of property for purposes of sec_83 of the code or sec_1_83-3 of the regulations neither the creation of the trust the contribution of asset sec_3 to the trust nor the crediting of earnings on the trust assets will constitute a contribution to a nonexempt employees' trust under sec_402 of the code under the economic benefit and constructive_receipt_doctrine sec_4 of sec_61 and sec_451 of the code neither the adoption of the plan the creation of the trust the contributions of assets to the trust the crediting of earnings on the trust assets nor the deferral of compensation by a participant in the plan will create taxable_income for the participants or their beneficiaries under the cash_receipts_and_disbursements_method of accounting benefits payable under the plan and out of the trust will be s includible as compensation in the gross_income of the participants or their beneficiaries under the cash_receipts_and_disbursements_method of accounting only in the taxable_year or years in which such amounts are actually distributed or otherwise made available whichever is earlier x or the appropriate subsidiary or other affiliate is entitled to a deduction pursuant to sec_404 for the amounts paid or made available under the plan in the taxable_year in which such amounts are includible in the gross_income of the participants or their beneficiaries provided such amounts otherwise meet the requirements for deductibility however sec_280g of the code may limit the amount that may be deducted of the code ruling sec_2 through that relate to the trust are based on the assumption that prior deferrals under the plan did not result in constructive receipt of income or economic benefit opinion is expressed as or constructively received in the prior years to whether such deferrals were actually no this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent above no opinion is expressed as of the transaction described above under any other provision of the code in particular no opinion is expressed concerning the possible consequences of the plan's change-in-control provisions under sec_280g and sec_4999 of the code regarding the federal tax treatment of golden parachute payments plan or trust are substantially amended this ruling may not remain in effect except as specifically ruled on to the federal tax consequences moreover if the sincerely yours quad robert d patchbll assistant chief office of the associate branch one enclosure copy for sec_6110 purposes chief_counsel employee_benefits and exempt_organizations
